 In the MatterofUNION STARCH&REFINING COMPANYandJOHNRALPH,AN INDIVIDUALIn the Matter of GRAIN PROCESSORS'INDEPENDENT UNION, LOCAL No. 1andJOHN RALPH,AN INDIVIDUALCases Nos.14-CA-85 and 14-CB-13, respectively.Decided March30, 1949DECISIONANDORDER REMANDING CASE TO TRIAL EXAMINEROn December 1, 1948, after a 2-day hearing, Trial Examiner HoraceRuckel dismissed the complaints in the above-entitled matter on theground that the Board had no jurisdiction of the matter, because theevidence showed that the complaints had been based on charges whichhe deemed inadequate under the Board's Rules and Regulations, Sec-tion 203.11.He made no Report or further order. Thereafter, theGeneral Counsel,l and John Ralph together with the InternationalChemical Workers Union, AFL,2 filed requests for review of the dis-missal by the Trial Examiner.Both Respondents filed memorandain opposition thereto.The Respondent Company requested oralargument .3Section 203.11 of the Board's Rules and Regulations, Series 5, re-quires that charges, which initiate complaint proceedings :shall be in writing and signed, and shall either be swornto . . . or shall contain a declaration by the person signing it,under the penalties of the Criminal Code, that its contents aretrue and correct to the best of his knowledge and belief... .The instant charges, which alleged particular acts of the Respondentcompany and Respondent Union, involving John Ralph and nineothers, to be violative of Sections 8 (a) (1), 8 (a) (3), 8 (b) (1) (A),and 8 (b) (2), appeared to be regular. They were signed by thecharging party, subscribed and allegedly sworn to before a Boardagent.At the hearing, John Ralph, the charging individual, whensThe Respondent Union's contention that the General Counsel lacks authority to filea request for review of a dismissal during hearing is without merit.Board's Rules andRegulations,Sec. 203.27 contemplates such requests from"any party"entitled by Sec.202.11(b) to file exceptions to an Intermediate Report.3 Subsequent to the dismissal,the Chemical Workers, on the basis of the prior member-ship in that Union of the discharged employees involved,moved to intervene for the purposeof participating in the request for review.The intervention was properly allowed.8The briefs and memoranda, in our opinion, adequately set forth the positions of theparties ; the request for oral argument is hereby denied.82 N. L.R. B., No.60.495 496DECISIONSOF NATIONALLABOR RELATIONS BOARDoffered as a witness, refused to take an oath or to affirm, saying that;his word was limited to "yea, yea; nay, nay, in accordance withMatthew V. 37."He was permitted to testify on these, his words.Under cross-examination Ralph testified that he had neither swornto nor affirmed the amended charge; all he had done was to read thetext of the charge and sign it, unaware of the form of the jurat 4 Onredirect examination, Ralph said he had told the Board agent, whenhe signed the amended charge, that it was against his religion to swearor to affirm-his word was limited to "yea, yea, according to MatthewV."The agent had then, without comment, signed the jurat whichcontained the usual statement that the charge had been "subscribedand sworn to" before him.Under these circumstances, it is reasonable to assume that the Boardagent decided, as the Trial Examiner apparently did when the questionwas whether Ralph was qualified to testify, that the formula of wordswhich Ralph considered binding upon his conscience sufficed for anoath and satisfied the Regulations. In determining the sufficiency ofvarious deviations in form from the traditional oath, the Courts, inorder to accommodate differences in religious beliefs, have acceptedvirtually any formula of words or deeds which can reasonably beconstrued as impelling a witness to tell the truth.'We would not dootherwise. In these circumstances, we regard Ralph's statements madeat the time of filing the charges as equivalent to an oath.We thereforefind that the charges as made fulfill.the formal requirements ofSection 203.11.We accordingly find, contrary to the Trial Examiner, that the com-plaints were based on charges which conferred jurisdiction upon theBoard in this matter. The Trial Examiner erred in dismissing thecomplaints for that reason.We hereby reverse his order of dismissal.ORDERIT ISHEREBY ORDEREDthat the above-entitled proceeding be, and ithereby is, remanded to the Trial Examiner for the taking of furtherevidence, for the preparation and issuance of an Intermediate Report,setting forth his findings of fact, conclusions of law, and recom-mendations with respect to the unfair labor practices alleged in thecomplaints herein.4 The testimony with respect to the signing of the charge was limited to the amendedcharge in case 14-CA-85, but the Trial Examiner reasonably assumed it applicable tothe amended charge in 14-CB-13.The original charges were not offered in evidence, butthe Trial Examiner,without contradiction,properly deemed the evidence equally applicableto the original charges.S 6Wigmore on Evidence(3rd ed.) § 1818,esp. note 2.State v. Dudikof,145 Atl. 655,109 Conn. 711, found prejudicial error in the action of a trial court which denied theprivilege of testifying to another individual who similarly followed only Matthew'v. 87.